{¶ 11} I respectfully dissent. Pursuant to Chapter 349 of the Cleveland Codified Ordinance ("C.C.O."), Buckeye Trailer must provide one off-street parking space for its two employees. Defendants acknowledge that they do not provide any off-street parking spaces that are compliant with C.C.O. 349.07(a) on the storage lot designated as parcels 112-06-001 and 112-06-002 ("storage lot"). Instead, defendants contend that sufficient off-street parking spaces are available for its employees at 781 E. 140th Street. The majority agrees with the defendants and asserts that the 781 E. 140th Street lot contains sufficient paved off-street parking and maneuvering areas for the employees of Buckeye Trailer as required by law.
 {¶ 12} The record, however, is void of any evidence establishing that the off-street parking spaces available at 781 E. 140th Street comply with the requirements of C.C.O. 349.05. This ordinance states in relevant part:
 {¶ 13} "(a) The required accessory off-street parking facility shall be located on the same lot as the use of which it is provided or on a lot within 400 feet of the nearest boundary of the lot upon which the use is located measured by a straight line between the two points * * *. All such parking spaces shall be located behind the setback building line. * * *."
 {¶ 14} The defendants in this matter did not provide the trial court or this court with any evidence establishing that the off-street parking spaces available at 781 E. 140th Street are within 400 feet from the nearest boundary of the storage lot or that the spaces are located behind the setback line, as required by C.C.O. 349.05. Without such evidence, I believe we cannot conclude, pursuant to C.C.O. 349.05, that the 781 E. 140th Street off-street parking spaces are a legally sufficient substitute for the off-street parking spaces required for the employees of Buckeye Trailer. Accordingly, I would affirm the trial court's ruling that the defendants violated C.C.O. 349.07(a) by not paving off-street parking spaces, driveways and maneuvering areas on the storage lot.